DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pg 6-7 of the remark, filed 09/23/2022, with respect to claims 7-12 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 7-12 has been withdrawn. 

On page 9 of the remark, applicant argued: “the examiner did not mention inherency until the examiner interview. That is, inherency is not in the Office Action. As such, the Office Action is completely devoid of any "basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art" as required.”. 

The examiner disagrees.  The teachings should be easily ascertained from reading of the prior art.  A case in point: a placement step exists in order to run various HW functions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an interface   .  .  .  configured to receive, from a user, a serverless computing task with one or more functions to be executed, the one or more functions including at least one function able to be accelerated by one or more hardware accelerators provided in the first host or the second host   .  .  .  a task scheduler  .  .  .   configured to perform a placement of the serverless computing task to the first host, the first host determined to be a host where the serverless computing task can be executed, and to determine a placement of a hardware accelerable function of the serverless computing task to the second host, the second host determined to be capable of accelerating execution of the hardware accelerable function, the hardware accelerable function not able to be accelerated by the first host  .  .  .  one or more networked hardware resources configured to execute the serverless computing task on the first host and the second host, executing the serverless computing task on the first host and the second host including provisioning a first data forwarder for forwarding data to be processed by the accelerable function from the first host to the second host.” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim, (ii) the structure described in the specification does not perform the entire function in the claim, or (iii) no association between the structure and the function can be found in the specification. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, 9, 13, 15, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mak (US9910705) (hereinafter Mak). 

As per claim 1, Mak teaches: 

 A method for hardware-accelerated serverless computing, the method comprising: 
receiving, from a user, a serverless computing task associated with one or more functions including at least one accelerable function able to be accelerated by hardware accelerators provided in at least one host of a plurality of hosts of a serverless computing environment (Mak, col 7, ll 26-31); 
performing a placement of the serverless computing task to a first host of the plurality of hosts, the first host determined to be a host where a first function of the serverless computing task can be executed (Mak, col 7, ll 26-31); 
executing on the first host at least the first function of the serverless computing task  (Mak, col 7, ll 26-31); 
identifying a second host of the plurality of hosts, the identified second host having a shared hardware accelerator and determined to be capable of accelerating execution of the accelerable function, the accelerable function not able to be accelerated by the first host (Mak, col 7, ll 26-31); and 
executing the serverless computing task on the first host and the identified second host, the executing of the serverless computing task on the first host and the identified second host including provisioning a first data forwarder for forwarding data to be processed by the accelerable function from the first host to the identified second host  (Mak, col 7, ll 26-31).

As per claim 3, Mak teaches: 

The method of claim 1 (see rejection on claim 1), wherein the shared hardware accelerators comprise field programmable gate arrays (Mak, col 7, ll26-31).

As per claim 7, Mak teaches: 

A system comprising: 
a first host (Mak, col 7, ll 26-31); 
a second host comprising a hardware accelerator (Mak, col 7, ll 26-31); 
an interface connected to the first host and the second host and configured to receive, from a user, a serverless computing task with one or more functions to be executed, the one or more functions including at least one function able to be accelerated by one or more hardware accelerators provided in the first host or the second host (Mak, col 7, ll 26-31); 
a task scheduler that when executed by at least one processor is configured to perform a placement of the serverless computing task to the first host, the first host determined to be a host where the serverless computing task can be executed, and to determine a placement of a hardware accelerable function of the serverless computing task to the second host, the second host determined to be capable of accelerating execution of the hardware accelerable function (Mak, col 7, ll 26-31), 
the hardware accelerable function not able to be accelerated by the first host; and one or more networked hardware resources configured to execute the serverless computing task on the first host and the second host, executing the serverless computing task on the first host and the second host including provisioning a first data forwarder for forwarding data to be processed by the accelerable function from the first host to the second host (Mak, col 7, ll 26-31).

As per claim 9, see rejection on claim 3. 

As per claim 13, Mak teaches: 

 One or more computer-readable non-transitory media comprising instructions, that when executed on one or more processors configure the one or more processors to perform operations comprising: 
receiving, from a user, a serverless computing task having at least two functions able to be accelerated by hardware accelerators provided in at least one of a plurality of hosts of a serverless computing environment; performing a placement of the serverless computing task to a first host of the plurality of hosts, the first host determined to be capable of executing a first accelerable function of the serverless computing task (Mak, col 7, ll 26-31).; 
performing a supplemental placement of a second accelerable function of the serverless computing task to a second host of the plurality of hosts, the second host determined to be capable of accelerating execution of the second accelerable function, the second accelerable function not able to be accelerated by one or more of the hardware accelerators in the first host (Mak, col 7, ll 26-31).; and 
executing the serverless computing task on the first host and the second host according to the placement and the supplemental placement, the executing of the serverless computing task on the first host and the second host including provisioning a first data forwarder for forwarding data to be processed by the second accelerable function from the first host to the second host (Mak, col 7, ll 26-31).

As per claim 15, see rejection on claim 3. 

As per claim 21, Mak teaches:

The method of claim 1, wherein the first host lacks a hardware accelerator suitable for accelerating the accelerable function of the serverless computing task (Mak, col 7, II26-31). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 8, 10-11, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mak in view of Sankaran et al. (US2019/0347125) (hereinafter Sankaran).

As per claim 2, Mak teaches: 

The method of claim 1 (see rejection on claim 1). 

Mak does not expressly teach: 
 wherein the shared hardware accelerators comprise graphics processing units.

However, Sankaran discloses: 
wherein the shared hardware accelerators comprise graphics processing units (Sankaran, [0151]).

Both Mak and Sankaran pertain to the art of task acceleration.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a GPU as an accelerator because GPU is a popular accelerator and GPU acceleration improves battery life, performance, and responsiveness.


As per claim 4, Mak teaches: 


The method of claim 1 (see rejection on claim 1).

Mak does not expressly teach: 

 wherein the accelerable function comprises a machine learning function.

However, Sankaran discloses: 

wherein the accelerable function comprises a machine learning function (Sankaran, [0151]).

Both Mak and Sankaran pertain to the art of task acceleration.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to accelerate a machine learning function because machine learning is a popular function to be accelerated, and it is well-known in the art that a hardware accelerators (GPU, etc.) is a specialized processing unit with enhanced mathematical computation capability, making it ideal for machine learning.

As per claim 5, Mak teaches: 

The method of claim 1 (see rejection on claim 1).

Mak does not expressly teach: 

 wherein the accelerable function comprises an artificial intelligence function.


However, Sankaran discloses: 

wherein the accelerable function comprises an artificial intelligence function (Sankaran, [0151]).

Both Mak and Sankaran pertain to the art of task acceleration.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to accelerate an artificial intelligence function because artificial intelligence is a popular function to be accelerated, and it is well-known in the art that a hardware accelerators (GPU, etc.) is a specialized processing unit with enhanced mathematical computation capability, making it ideal for artificial intelligence.

As per claim 8, see rejection on claim 2. 

As per claim 10, see rejection on claim 4. 

As per claim 11, see rejection on claim 5. 

As per claim 14, see rejection on claim 2. 

As per claim 16, see rejection on claim 4. 

As per claim 17, see rejection on claim 5. 

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mak in view of Cherkasova et al. (US2017/0068574) (hereinafter Cherkasova). 

As per claim 6, Mak teaches: 
The method of claim 1 (see rejection on claim 1).

Mak does not expressly teach: 
further comprising: 
determining an initial placement of the serverless computing task by estimating execution time of the serverless computing task for each of the plurality of hosts and 
selecting the identified second host for having less execution time for the accelerable function than other hosts of the plurality of hosts.

However, Cherkasova discloses: 

determining an initial placement of the serverless computing task by estimating execution time of the serverless computing task for each of the plurality of hosts (Cherkasova, [0016]) and 
selecting the identified second host for having less execution time for the accelerable function than other hosts of the plurality of hosts (Cherkasova, [0016]).

Both Mak and Cherkasova pertain to the art of task scheduling.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select processing resources with short execution time because execution time is a common metric used in selecting a server to run tasks.  A PHOSITA would thus know to use Cherkasova’s method of using execution time to as a metric to select servers. 

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mak in view of Kurata et al. (US2019/0213049) (hereinafter Kurata).

As per claim 12, Mak teaches: 

The system of claim 7 (see rejection on claim 7).

Mak does not expressly teach: 

wherein the placement is triggered based on an actual input data size to the hardware accelerable function.

However, Kurata discloses: 

wherein the placement is triggered based on an actual input data size to the hardware accelerable function (Kurata, [0171]).


Both Mak and Kurata pertain to the art of task scheduling.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to schedule tasks based on data size because offloading execution when data size gets too large would speed up execution. 

As per claim 18, see rejection on claim 12. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mak in view of Foruaciari et al. (Virtual FPGAs: Some Steps Behind the Physical Barriers, 1998) (hereinafter Foruaciari).

As per claim 19, Mak teaches:
The method of claim 1 (See rejection on claim 1). 
Mak does not expressly teach: 

wherein the first host comprises at least one of a virtual machine or a software container, and wherein the second host comprises at least one of a different virtual machine or a different software container.

However, Foruaciari discloses: 

wherein the first host comprises at least one of a virtual machine or a software container (Foruaciari, FPGA virtualization—a virtualized FPGA can be seen as one or more VMs), and wherein the second host comprises at least one of a different virtual machine or a different software container (Foruaciari, FPGA virtualization, Conclusion).

Both Mak and Foruaciari pertain to the art of FPGA Systems.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to virtualize FPGA because virtualizing FPGAs would overcome the limits of a physical FPGA and as a consequence, to reduce the cost of using these components by avoiding underused components. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mak in view of Bowman et al. (Bowman, J., & Garage, W. (2010, January). J1: a small Forth CPU Core for FPGAs. In EuroForth 2010 Conference Proceedings) (hereinafter Bowman).

As per claim 20, Mak teaches:

The method of claim 1 (See rejection on claim 1). 

Mak does not expressly teach: 

wherein the first host comprises a first computer system comprising at least one memory and at least one processor coupled to the at least one memory, and wherein the second host comprises a second computer system comprising at least one additional memory and at least one additional processor coupled to the at least one additional memory.

However, Bowman discloses: 

wherein the first host comprises a first computer system comprising at least one memory and at least one processor coupled to the at least one memory (Bowman, pg 43,  b16), and wherein the second host comprises a second computer system comprising at least one additional memory and at least one additional processor coupled to the at least one additional memory (Bowman, pg 43, eP32).

Both Mak and Bowman pertain to the art of FPGA Systems.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use CPUs and memory on FPGA because running come general tasks on FPGA would offload general processors to increase performance. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196